Appeal from an award of the State Industrial Board of compensation under the Workmen’s Compensation Law. Claimant was an employee in the office of the board of elections of the city of New York. The sole question is whether he was an employee of the State within the contemplation of the Workmen’s Compensation Law, the benefits of which are extended to “ any employment by the State.” (Workmen’s Comp. Law, § 3, subd. 1, group 16.) The board of elections of the city of New York is a State agency. (,Matter of Reynolds, 202 N. Y. 430, 441; Schieffelin v. Komfort, 212 id. 520.) Award affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; Rhodes, J., dissents and votes to reverse the award and to dismiss the claim, on the ground that the claimant is not a State employee.